Exhibit 10.1 AMENDED AND RESTATED DEVELOPMENT A GREEMENT August, 2017 This Amended Development Agreement (“ Agreement ”), dated as of 31 Aug 2017 (the “ Effective Date ”), is by and between Nuvectra Corp., located at 5830 Granite Parkway; 11th Floor; Plano, TX 75024, USA (“ Nuvectra ”), and Aleva Neurotherapeutics S.A., located at EPFL Innovation Park, Building D, 1015 Lausanne, Switzerland (“ Aleva ”). Aleva and Nuvectra may individually be referred to herein as a “ Party ” or, collectively, as “ Parties .” WHEREAS, QIG Group, LLC and Aleva entered into a development agreement dated January 29, 2016 (“ January 20 16 Development Agreement ”) under which the parties agreed to collaborate to develop certain medical device products for deep brain stimulation; WHEREAS, QIG Group LLC assigned all of its rights and obligations under the January 2016 Development Agreement to Nuvectra Inc. under its novation agreement. WHEREAS Aleva has paid Nuvectra a total of two million five hundred thousand dollars ($2,500,000) for the provision of materials and services performed in 2016 by Nuvectra under the January 2016 Development Agreement; WHEREAS Aleva has paid Nuvectra a total of five hundred fifty-five thousand six hundred and one dollars ($555,601) for the provision of additional materials and services performed in 2016 by Nuvectra that were not covered by the scope of the January 2016 Development Agreement; WHEREAS Aleva has paid Nuvectra a total of seven hundred fifty thousand dollars ($750,000) for the provision of materials and services performed in the first quarter 2017 by Nuvectra under the first Amendment to the January 2016 Development Agreement dated March 30, 2017 (“ First Amendment ”); WHEREAS Aleva has paid Nuvectra a total of three hundred seventy-five thousand two hundred and two dollars ($375,202) for the provision of materials and services performed in the second quarter 2017 by Nuvectra under the second Amendment to the January 2016 Development Agreement dated June 20, 2017 (“ Second Amendment ”); WHEREAS Aleva has paid Nuvectra a total of nineteen thousand six hundred twenty-two dollars ($19,622) for the provision of materials and services performed in July 2017 by Nuvectra per the invoice number PNVSI-0001537 dated August 9, 2017; WHEREAS, the Parties wish to amend the terms of the January 2016 Development Agreement, of the First Amendment and of the Second Amendment; and WHEREAS the Parties agree that this Agreement shall supersede and replace the January 2016 Development Agreement, the First Amendment and the Second Amendment. For the avoidance of doubt, any reference to the January 2016 Development Agreement in the License Agreement or Supply Agreement shall now be deemed to refer to this Agreement. NOW, THEREFORE , the Parties hereto agree as follows: 1 ARTICLE 1:DEFINITIONS When used in this Agreement, each of the following terms shall have the meaning specified in this Article 1: “ Acceptance Notice ” is defined in Section 2.2. “ Affiliate ” of a Person means any other Person that, whether now or in the future, controls, is controlled by or is under common control with, such Person. For the purposes of this definition, the terms “controls”, “controlled by” and “under common control with” means (i) to possess (directly or indirectly) the power to direct the management or affairs of a Person, whether through ownership of voting securities or other equity rights or by contract relating to voting rights or corporate governance or otherwise, or (ii) to own, directly or indirectly, more than fifty percent (50%) of the outstanding voting securities or other ownership interest of such Person. “ Aleva DBS Product ” means the product also known as the directSTIM Deep Brain Stimulation System to be developed by the Parties under this Agreement and comprising: (a) a rechargeable, 24-channel implantable pulse generator; (b) two microelectrode leads, each with twelve (12) independent channels; (c) two extensions, each with twelve (12) independent channels; (d) Nuvectra’s current model of it’s clinician programmer device; (e) Nuvectra’s current model of it’s programmer charger device; and (f) associated accessories. Aleva DBS Product does not include any new models of Nuvectra’s clinician programmer device or its programmer charger that are developed or sold by Nuvectra independently of this Agreement. “ Aleva Reserved Field ” means (a) the Field of Use and (b) any method for treating humans using Aleva’s “directSTIM” lead technology. “ Background Intellectual Property ” means Intellectual Property of a Party first conceived and reduced to practice by that Party (i) prior to or (ii) after the Effective Date of the initial Development Agreement dated January 29, 2016 but independently of performance of this Agreement. “ Bankruptcy Proceeding ” is defined in Section 8.2(b). “ Change of Control ” means (i) a consolidation or merger of a party or other change of control transaction in which the stockholders of a party immediately prior to such transaction do not continue to hold a greater than fifty percent 50% interest in the successor or survivor entity immediately following such transaction, (ii) a transaction or series of transactions that results in the transfer of more than fifty percent (50%) of the voting power of a party to a Person or (iii) the sale, lease, transfer or other disposition of all or substantially all of the assets of a party (which shall include any effective transfer of such assets regardless of the structure of any such transaction as a license or otherwise). “ Commercially Reasonable Efforts ” means the carrying out of obligations or tasks in a manner consistent with the exercise of reasonable, customary scientific and business practices within the medical device industry for, and of a level no less than consistent with the efforts a Party devotes to, research, development or marketing of a medical device product or products of similar market potential, profit potential or strategic value, which shall be no less than such efforts devoted by a Party to such a product resulting from its own research efforts or for its own benefit, taking into account technical, regulatory and intellectual property factors, product specification, product labeling, past performance, costs, economic return, the regulatory environment and competitive market conditions in the therapeutic or market niche, all based on conditions then prevailing. Commercially Reasonable shall have a corresponding meaning. 2 “ Competing Product ” means any product which is not the Aleva DBS Product and is sold or intended to be sold for use in the Field of Use. “ Confidential Information ” of a Party means information relating to the business, operations and products of a Party, including but not limited to, any technical information, know-how, Trade Secrets, or inventions (whether patentable or not), not known or generally available to the public, that such Party discloses to the other Party under this Agreement, or otherwise becomes known to the other Party by virtue of this Agreement. “ Development Joint Steering Committee ” or “
